Citation Nr: 1714917	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-24 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for migraine headaches, to include consideration on an extraschedular basis.  

2.  Entitlement to a total rating based on individual unemployability (TDIU) as a result of service-connected migraine headaches prior to June 4, 2014; and after January 10, 2016.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel  
INTRODUCTION

The Veteran served on active duty from June 2001 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over this case was subsequently transferred to the RO in Philadelphia, Pennsylvania. 

In her March 2010 substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  In an August 2012 letter, the RO notified the Veteran that records indicate she relocated to Guam, and it notified her that she would need to return to the United States for her hearing.  The letter advised the Veteran that failure to respond would result in withdrawal of her hearing request.  No response or request for another hearing has been received to date, and the Board considers the hearing request withdrawn.  

In January 2014, the Board granted the Veteran entitlement to a rating of 10 percent, but no higher, for her migraines.  However, in a January 2015 Order, the United States Court of Appeals for Veterans Claims (CAVC) granted a Joint Motion For Partial Remand (JMPR) and remanded the matter to the Board to consider a higher rating for migraine headaches based on an assessment of the Veteran's symptoms and limitations without medication.  

In a May 2015 decision, the Board complied with the January 2015 Order and remanded the matter to the AOJ for further development.  After further development was conducted, the AOJ increased the evaluation of migraine headaches to 50 percent effective April 26, 2009, the day after the Veteran's discharge.  See April 2016 Rating Decision; 38 U.S.C.A. § 5304(c) (West 2014); Veteran's Certificate of Release or Discharge From Active Duty.  


FINDINGS OF FACT

1.  The Veteran experiences migraines including very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

2.  The Veteran's migraines do not present an exceptional or unusual disability picture.

3.  The Veteran was in receipt of a TDIU from June 4, 2014 through January 10, 2016, based on her service-connected migraine headaches.


CONCLUSIONS OF LAW

1.  The Veteran is entitled to an initial evaluation of 50 percent for migraine headaches effective April 26, 2009, which is the highest schedular rating for migraines.  38 C.F.R. § 4.124(a), Diagnostic Code 8100 (2016).

2.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2016).

3.  The criteria for TDIU prior to June 4, 2014; or after January 10, 2016; were not met as a result of the Veteran's service-connected migraine headaches.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a Veteran in developing information and evidence necessary to substantiate the claim.  

VA's duty to notify was satisfied by a letter in December 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Board's May 2015 remand order instructed the AOJ to conduct further development by asking the Veteran to identify pertinent outstanding records and afford the Veteran another examination to determine the current severity of her migraines both with and without medication.  

The AOJ has obtained the Veteran's VA treatment records, and the record does not indicate there are outstanding treatment records pertinent to the issue before the Board.  The AOJ requested that the Veteran identify pertinent records, but neither the Veteran nor her representative have identified any outstanding evidence that would be relevant to the appeal.  Moreover, neither the Veteran nor the Veteran's representative has indicated that any further development of the record or further examinations are necessary for the Board to render a decision in this case.  See February 2017 Post-Remand Appellant's Brief.  

The Veteran was afforded VA examinations including examinations in January 2009 and November 2015.  A November 2015 VA examiner's opinion including an addendum opinion in March 2016 specifically assessed the Veteran's symptoms and limitations due to her migraines.  The addendum opinion includes responses addressing the concerns expressed in the January 2015 JMPR and the Board's May 2015 remand order by assessing the Veteran's limitations due to migraines without the helpful effects of medication.  The assessments were based on a review of the pertinent medical records, and they considered the Veteran's lay statements.  The Board finds the examinations and opinions provide an adequate basis for evaluating the issue on appeal within the context of the totality of the evidence.  

The primary purpose of the Board's prior remand directives on this matter was to conduct development to determine the appropriate schedular rating for the Veteran's migraines.  The Veteran has been granted the maximum schedular rating for migraines, and the Board finds there has been substantial compliance with its remand directives.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8100; Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Rating Criteria and Extraschedular Considerations 

As the AOJ noted in its April 2016 Rating Decision, it granted entitlement to a 50 percent schedular rating for migraine headaches, which is the highest evaluation for migraines under the rating schedule.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8100.  The 50 percent rating is effective as of the day after the Veteran's discharge, and the Board finds no basis in the law for a more favorable finding on a schedular basis in regard to the Veteran's migraines.  See 38 U.S.C.A. § 5304(c).  Therefore, the primary issue before the Board is whether the evidence of record warrants referral for a higher rating on an extraschedular basis.  See also February 2017 Post-Remand Appellant's Brief. 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's representative contends that the Veteran's migraines are more severe than as provided for under the regular schedule, to her prejudice, as her migraines are productive of more severe prostrating attacks for longer durations than as established under the regular rating schedule.  See February 2017 Post-Remand Appellant's Brief.  The Board considered the applicable rating schedule for the Veteran's migraine headaches, and the Board finds it fully contemplates the Veteran's disability picture.  

A 50 percent rating contemplates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124(a), Diagnostic Code 8100.  The rating criteria do not define "prostrating," and the Board observes that the Court has not defined "prostrating."  According to Webster's New World Dictionary of American English, Third College Edition (1986), p.1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The evidence shows that the Veteran has a range of symptoms associated with her migraines.  In particular, the January 2009 VA examiner found that the Veteran experienced severe headaches every 2 to 3 months; that her headaches caused pain in the teeth and jaw and radiated to the occipital area; that she took Excedrin daily to prevent symptoms; and that the headaches occasionally interfered with her ability to work.  

During the November 2015 VA examination, the Veteran reported nausea, vomiting, sensitivity to light and sound, changes in vision, sensory changes, toothaches, and severe pain that greatly affects her ability to function for the duration of the migraine.  She stated that her headaches are on the right side of her head, and typically last four hours.  The examiner noted that the Veteran had been prescribed Topamax, Demerol, Maxalt, and Ibuprofen to treat her headaches, but only Demerol had been effective in resolving her headaches.  In the March 2016 addendum, the examiner added that based on a review of the relevant medical records and the Veteran's reported history, she has been suffering from a prolonged history of migraine headaches that have been associated with prostrating attacks at a frequency of approximately three to four times per month over the past 14 years.  These attacks have clearly been associated with an impairment of her concomitant level of functioning which has impeded her ability to sustain gainful employment.  During her prostrating headaches, she is unable to function because of persistent pain and blurred vision that occurs during the headache that is only alleviated by rest or sleep.  The examiner continued that without the medication, the Veteran's level of functioning is the same level of brief incapacitation that she experiences with her medication.  

As illustrated above, the Board concludes that the Veteran's symptomatology falls within the criteria of frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Board finds that three to four incapacitating headaches per month that last approximately four hours equate to frequent completely prostrating and prolonged attacks.  The examiner's assessment that the attacks have been associated with an impairment of her level of functioning which has impeded her ability to sustain gainful employment equates to a finding that her headaches are productive of severe economic inadaptability.  Neither the Veteran nor the medical evidence describes symptomatology that does not fit these rating criteria.  Therefore, the Veteran's current 50 percent rating considers that the Veteran experiences very frequent migraine attacks that would significantly limit her ability to function and work as a result of all symptoms associated with the migraines.  

In this case, while the Veteran has been significantly limited by frequent prostrating and prolonged attacks, she was still able to adapt to work providing care for four other individuals with mental disabilities.  See, e.g., April 2016 Statement from the Veteran.  In the March 2016 VA examiner's addendum opinion, the examiner opined that without medication, the Veteran's level of functioning is the same level of brief incapacitation as she experiences with her medication.  Therefore, the Board finds that the Veteran's 50 percent schedular rating for migraines contemplates the Veteran's symptoms and limitations from migraines with or without medication.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service-connected for posttramatic stress disorder (PTSD), bilateral nasal and temporal pingueculae, left patellofemoral syndrome, right patellofemoral syndrome, hemorrhoids, and a scar, status post left breast lumpectomy.  Neither the Veteran nor her representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.  

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Therefore, the Board finds that the preponderance of the evidence of record does not support a finding that the Veteran is entitled to a higher initial rating for migraine headaches, and referral for extraschedular consideration is not warranted.

Total Disability Based Upon Individual Unemployability

The Board also considered whether the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran filed a TDIU application in April 2016 alleging she became unable to work due to her migraine headaches on June 15, 2014.  The evidence of record also shows that the Veteran returned to full-time work (40 hours per week) in January 2016 providing care for four other individuals with mental disabilities.  See, e.g., July 2016 Response to Request for Employment Information from the Veteran's current employer; April 2016 Statement from the Veteran.

In an August 2016 rating decision, the AOJ granted the Veteran entitlement to a TDIU from June 4, 2014 through January 10, 2016, the day before she became gainfully employed again.  While the Veteran expressed concern in her April 2016 statement that she may become unable to work again, she noted that working at night seems to be okay, in comparison to working days when she mostly gets the headaches.  Furthermore, the Veteran did not file a notice of disagreement with the August 2016 rating decision, and the issue of a TDIU is not mentioned in the February 2017 Post-Remand Appellant's Brief.  Therefore, the Board finds the issue of a TDIU is not before the Board.  

In the alternative, the Board finds that even if the issue of a TDIU was before the Board, the preponderance of the evidence does not support a finding of a TDIU outside of the period already granted by the AOJ.  While the Veteran filed her claim for entitlement to service connection for migraine headaches in December 2008, the Veteran alleged that her disability affected her full-time employment beginning June 15, 2014.  See April 2016 Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran reported that she worked part-time from August 2011 through June 2012, full-time from June 2012 through August 2013, and full-time from April 2014 until the date of her alleged unemployability in June 2014.  The Veteran also reported attending college between August 2009 and May 2015 and successfully earning a Bachelor of Arts degree in Psychology.  See also April 2016 Statement from the Veteran.  

The Board finds the preponderance of the evidence shows the Veteran was capable of engaging in substantially gainful employment prior to June 4, 2014.  This finding is consistent with the Veteran's own statements and her history of part-time and full-time work prior to that time.  Furthermore, while the Board notes the Veteran was not always engaging in full-time work, she was completing coursework towards a bachelor's degree, applying for other jobs, and eventually obtained full-time employment again in January 2016.  See April 2016 Veteran's Application for Increased Compensation Based on Unemployability.  

The Board also finds that preponderance of the evidence also shows that the Veteran has been engaging in substantially gainful, full-time employment in skilled work caring for four mentally disabled individuals since January 10, 2016.  Payroll records from the Veteran's employer dated through July 2016 reflect earnings consistent with substantial gainful employment as well.  Accordingly, the Board finds that the Veteran is not entitled to a TDIU after January 10, 2016.  See 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Therefore, the Board concludes that the Veteran has been granted a TDIU for the maximum time period that the preponderance of the evidence supports. 



ORDER

Entitlement to an initial evaluation in excess of 50 percent for migraine headaches is denied.

Entitlement to a TDIU as a result of service-connected migraine headaches prior to June 4, 2014; and after January 10, 2016, is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


